Exhibit 10.4

 

ZYGO CORPORATION EXECUTIVE
INCENTIVE AND RETENTION AGREEMENT

 

AGREEMENT made as of the ___ day of _____________, 2014, by and between ZYGO
CORPORATION (the “Company”) and _______________________ (the “Executive”).

 

RECITALS:

 

A. In connection with its review of strategic alternatives, the Company is
considering entering into a transaction (the “Transaction”) pursuant to which
the Company would be acquired by another company (the “Acquirer”).

 

B. The Executive has provided extraordinary efforts and played an essential role
in the strategic review and potential sale processes, and the Executive is
expected to continue to play an essential role in the process leading to the
consummation of a Transaction.

 

C. The Company desires to ensure that the Executive will remain with the Company
through the date a Transaction is consummated (the “Transaction Date”) and, if
desired by the Acquirer, for a transition period of at least one year
thereafter.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Incentive and Retention Award. Subject to the terms and conditions of this
Agreement, the Executive will eligible to receive an incentive and retention
bonus (“Incentive Bonus”) of $_________________.

 

2. Earning and Payment of Incentive Bonus. The Executive will earn the Incentive
Bonus if (a) a Transaction agreement is executed and the Transaction is
consummated; and (b) the Executive’s employment with the Company continues for
at least one year after the Transaction Date. If the Incentive Bonus is earned,
it will be payable in cash to the Executive within five business days following
the first anniversary of the Transaction Date. Notwithstanding anything to the
contrary contained herein and for the avoidance of doubt, no Incentive Bonus
will be earned if a Transaction is not consummated on or before August 31, 2014.
For the purposes hereof, the term “Company” will include any direct or indirect
Acquirer or successor company (or parent thereof).

 

3. Termination of Employment.

 

(a) Involuntary Termination After Transaction. If a Transaction is consummated
and if, on or within one year after the Transaction Date, the Executive’s
employment with the Company is terminated (i) by reason of the Executive’s
death, (ii) by the Company without Cause or due to the Executive’s Disability
(as such terms are defined below), or (iii) by the Executive for Good Reason (as
defined below), then, in any of such events, the Executive (or, if applicable,
the deceased Executive’s estate) will receive the full amount of the Incentive
Bonus, which amount will be payable in cash within five business days following
the date of such termination of employment.

- 1 -



(b) Other Termination of Employment. Unless otherwise determined by the Company,
no Incentive Bonus will be payable to the Executive (or his estate) if (i) the
Executive’s employment terminates for any reason prior to the Transaction Date,
or (ii) the Executive’s employment is terminated by the Company for Cause or by
the Executive without Good Reason before the first anniversary of the
Transaction Date.

 

4. Definitions. Capitalized terms used but not defined elsewhere in the this
Agreement shall have the meanings set forth below.

 

(a) “Cause” means (i) if there is an employment agreement between the Executive
and the Company which defines the term “cause” (or a term of like import), the
Executive’s engaging in conduct that constitutes “cause” (or a term of like
import) under such agreement; and (ii) if there is no employment agreement
between the Executive and the Company which defines the term “cause” (or a term
of like import), the Executive’s (A) conviction or plea of nolo contendre to a
felony; (B) commission of fraud or a material act or omission involving
dishonesty with respect to the Company or its subsidiaries, (C) willful and
continued failure to substantially carry out the material responsibilities of
the Executive’s employment (other than a failure attributable to illness or
injury) that is not cured by the Executive within a reasonable time after notice
thereof is provided by the Company to the Executive; or (D) gross negligence or
willful misconduct in the performance of the Executive’s duties which has had or
is reasonably likely to have a material adverse effect on the Company.

 

(b) “Disability” means the inability of the Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

(c) “Good Reason” means actions or omissions by the Company or an affiliate
resulting in a material negative change in the employment relationship with the
Executive which, for the purposes hereof, means, without the advance written
consent of the Executive:

 

(i) The assignment to the Executive of any duties materially inconsistent with
the Executive’s position, authority, duties or responsibilities as in effect
immediately prior to the Transaction, or any other material diminution in such
position, authority, duties or responsibilities;

 

(ii) any reduction in the Executive’s annual base salary in effect immediately
prior to the Transaction;

 

(iii) the failure to provide the Executive with bonus opportunities at least as
generous in the aggregate as those to which the Executive was entitled
immediately prior to the Transaction;

 

(iv) any failure by the Company to timely pay the Executive any compensation
earned by the Executive;

- 2 -



(v) the Company’s requiring the Executive (1) to be based at any office or
location more than fifty (50) miles from the office where the Executive was
employed immediately prior to the Transaction, or (2) to travel on Company
business to a materially greater extent than required immediately prior to the
Transaction; or

 

(vi) the failure or refusal by the successor or acquiring company to expressly
assume the obligations of the Company under this Agreement upon the consummation
of the Transaction.

 

Notwithstanding the foregoing, the Executive will not have “Good Reason” to
terminate his employment merely because the Executive is no longer a senior
executive of a public company and/or has a change in title, duties, authority,
responsibilities or reporting structure as a result of the Transaction
(including having a reporting relationship within a larger company) provided
that the Executive retains a substantially similar level of responsibilities
over the other portions and areas of the business for which he exercised
responsibility prior to the Transaction.

 

5. Not a Contract of Employment. This Agreement shall not be deemed to
constitute a contract of employment between the Executive and the Company, and
nothing contained in this Agreement shall be deemed to give the Executive any
right to be retained in the employ or other service of the Company or to
interfere with the right of the Company to terminate the Executive’s employment
at any time.

 

6. Release. Notwithstanding anything to the contrary contained herein, the
Company may condition the payment of the Executive’s earned Incentive Bonus upon
the Executive’s delivery to the Company of a signed release of claims
(substantially in the form attached hereto as Exhibit A) and the Executive’s not
revoking such release within the applicable statutory revocation period. If the
Company decides to impose the release condition, it must furnish written
notification of its decision to the Executive within five days after the date
the Executive’s Incentive Bonus is earned, specifying the date by which the
release condition must be satisfied (which date may not exceed 35 days from the
date the on which such Incentive Bonus is earned). Payment of an Incentive Bonus
that is subject to a release condition under this paragraph will be made on the
day following the date on which the release condition is satisfied, provided
that, if the period during which the release condition may be satisfied
straddles two calendar years, payment will be made on the later of the date on
which the release condition is satisfied and January 2 of the calendar year
following the calendar year in which the Incentive Bonus is earned.

 

7. Legal Fees to Enforce Rights after a Transaction. If, following a
Transaction, the Company fails to comply with any of its obligations under this
Agreement or the Company takes or threatens to take any action or institutes any
arbitration, litigation or other legal action designed to deny, diminish or
recover from the Executive the payments intended to be provided, then the
Executive shall be entitled to select and retain counsel at the expense of the
Company to represent the Executive in connection with the good faith initiation
or defense of any arbitration, litigation or other legal action, whether by or
against the Company in connection with the enforcement by the Executive of the
Executive’s rights hereunder.

- 3 -



8. Arbitration. Any claim or controversy arising out of or relating to this
Agreement shall be resolved exclusively by arbitration. Any such arbitration
will be administered in accordance with the Employment Dispute Resolution Rules
of the American Arbitration Association in the Hartford, Connecticut
metropolitan area before an experienced employment law arbitrator licensed to
practice law in that jurisdiction who has been selected in accordance with such
Rules. Each party may be represented by counsel of its or his own choosing. The
arbitrator’s award will be enforceable, and a judgment may be entered thereon,
in a federal or state court of competent jurisdiction in the state where the
arbitration was held. The decision of the arbitrator will be final and binding.

 

9. Governing Law. This Agreement shall be governed by the laws of the State of
Connecticut, excluding its conflict of law rules.

 

10. Tax Withholding; Section 409A Compliance. The payment of any amount pursuant
to this Agreement shall be subject to all applicable tax withholding. It is
intended that any amounts payable to the Executive under this Agreement will be
exempt from the provisions of Section 409A of the Internal Revenue Code of 1986
and the regulations issued thereunder (“Section 409A”). Nevertheless, if and to
the extent that a payment under the Agreement is deemed to be subject to Section
409A (a “Covered Payment”), then, for the purposes of the Agreement and Section
409A:

 

(a) Each Covered Payment will be treated as a separate payment under Section
409A.

 

(b) The term “termination of employment” or words of like import shall be deemed
to mean a “separation from service” within the meaning of Section 409A.

 

(c) Notwithstanding anything to the contrary contained in this Agreement, if the
Executive is treated as a “specified employee” within the meaning of Section
409A at the time of termination of his or her employment, any Covered Payment
that would otherwise be due within six months after such termination of
employment will be delayed until the first business day of the seventh month
following the date of termination of the Executive’s employment or, if earlier,
the date of the Executive’s death, to the extent such delay is required by
Section 409A. On the delayed payment date, the Executive (or, if applicable, the
deceased Executive’s estate) will receive a catch-up payment equal to the
aggregate amount of the Covered Payments that were delayed pursuant to the
preceding sentence.

 

(d) Notwithstanding the foregoing, the Executive shall be solely responsible
for, and the Company shall have no liability for or with respect to any taxes,
acceleration of taxes, interest or penalties arising under Section 409A.

 

11. Miscellaneous.

 

(a) Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof and supersedes any
prior and/or contemporaneous understandings, agreements or representations,
written or oral, relating to the subject matter hereof.

- 4 -



(b) Amendment. No provision of this Agreement may be modified, amended, waived
or terminated except by an instrument in writing signed by the parties to this
Agreement.

 

(c) Counterparts. This Agreement may be executed in separate counterparts, each
of which will be an original and all of which taken together shall constitute
one and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  ZYGO CORPORATION                     By:          Gary Willis, Interim CEO    
                        Executive  

- 5 -



exhibit a
RELEASE AGREEMENT

 

This Release Agreement (“Agreement”) is made as of ● by and between ●
(“Executive”) and ZYGO CORPORATION (the “Company”). Capitalized terms used but
not defined herein shall have the meanings ascribed to them by the Executive
Incentive Retention Agreement made by and between the Company and the Executive
as of the ____ day of __________, 2014 (the “Incentive Agreement”)

 

1. This will confirm that the Executive has earned an Incentive Bonus pursuant
to the Incentive Agreement and that payment of the Incentive Bonus is
conditioned upon the timely receipt by the Company of the Executive’s general
release, which is no longer subject to revocation. Accordingly, in consideration
of the Incentive Bonus earned by the Executive pursuant to the Incentive
Agreement and in accordance with the requirements of Section 6 thereof and for
other good and valuable consideration, the Executive for himself and for the
executors and administrators of his estate, his heirs, successors and assigns,
hereby releases and forever discharges the Company and its officers, directors,
employees and stockholders from any and all claims, actions, causes of action,
suits, sums of money, debts, dues, accounts, reckonings, bonds, bills,
covenants, contracts, controversies, agreements, promises, demands or damages of
any nature whatsoever or by reason of any matter, cause or thing regardless of
whether known or unknown at present, which against the Company or any of its
officers, directors, employees or stockholders Executive ever had, now has or
may have arising out of or relating to any transaction, dealing, relationship,
conduct, act or omission, or any other matters or things occurring or existing
at any time prior to and including the date of this Release (collectively
defined herein as “Claims”). This Release includes, but is not limited to, all
Claims the Executive might have under Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. §§2000e, et. seq.; 42 U.S.C. §§1981, et. seq.; the
Americans with Disabilities Act, 29 U.S.C. §§2000e, et. seq.; the Age
Discrimination in Employment Act; the Older Workers Benefits Protection Act; the
federal Family and Medical Leave Act; Section 451 et. seq.; similar Connecticut
laws, and any and all statutory and common law causes of action for defamation;
slander; slander per se; defamation per se; false light; tortious interference
with prospective business relationships; assault; sexual assault; battery;
sexual harassment; sexual discrimination; hostile work environment;
discrimination; retaliation; workers’ compensation retaliation; wrongful
termination; intentional infliction of emotional distress; breach of a duty or
obligation of any kind or description, including any implied covenant of good
faith and fair dealing; and for breach of contract or any tort whatsoever, as
well as any expenses or attorney’s fees associated with such Claims. The parties
acknowledge that this Release does not either affect the rights and
responsibilities of the Equal Employment Opportunity Commission to enforce the
Age Discrimination in Employment Act, or justify interfering with the protected
right of an employee to file a charge or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission under the
Age Discrimination in Employment Act. In the event the Equal Employment
Opportunity Commission commences a proceeding against the Company in which
Executive is a named party, the Executive agrees to waive and forego any
monetary claims which may be alleged by the Equal Employment Opportunity
Commission to be owed to Executive. Notwithstanding the foregoing, nothing in
the provisions of this Release shall act as a release by the Executive of any
Claims against the Company with respect to (i) any rights, payments or benefits
to which the Executive is or may become entitled to receive under

- 1 -



the Incentive Agreement, (ii) any rights, payments or benefits to which the
Executive is or may become entitled to receive under any other agreement to
which the Executive and the Company are parties (including, without limitation,
severance payments and benefits to which the Executive is or may be entitled
under the Executive Transition Agreement made as of __________________, _______
by and between the Company and the Executive (the “Executive Transition
Agreement”), (iii) any right the Executive may have to indemnification under the
terms of the Executive Transition Agreement or under the terms of any other
applicable indemnification agreement, the organizational documents of the
Company, the terms of any insurance policy, the terms of any Company
indemnification policy, the terms of applicable law or otherwise, (iv) the
Executive’s rights under and in accordance with the terms of any employee
benefit plan in which Executive participates, and (v) any Claims arising with
respect to acts, events or occurrences taking place after the date of this
Release. For the purposes hereof, the term “Company” shall include any direct or
indirect successor to the Company. Executive does not waive or release any
claims which arise after the date Executive executes this Agreement.

 

2. Executive has been advised to consult with an attorney prior to executing
this Agreement. By executing this Agreement, Executive acknowledges that (a) he
has been provided with an opportunity to consult with an attorney or other
advisor of his choice regarding the terms of this Agreement, (b) the Executive
has been given 21 days in which to consider whether he wishes to enter into this
Agreement, (c) Executive has elected to enter into this Agreement knowingly and
voluntarily, and (d) if he does so within fewer than 21 days from receipt
hereof, he has knowingly and voluntarily waived the remaining time. This
Agreement shall be fully effective and binding upon all parties hereto
immediately upon execution of this Agreement except as to rights or claims
arising under the ADEA, in which case Executive has 7 days following execution
of this Agreement to change his mind.

 

  Executive                       ZYGO CORPORATION                   By:    
Title:    

- 2 -